DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 7-9, 17-18, 21, 25-27, 29-42, 45, 47-55, and 57 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on 4/20/2022 is acknowledged.
Claims 46 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/2022.  It is noted that the restriction requirement mailed 1/19/2022 erroneously recited claim 55 for Group III rather than claim 56.  Claim 55 had been cancelled.

Applicant elected with traverse the antibody species of:
(A) the anti-PD-1 sdAb moiety comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 70, a CDR2 comprising the amino acid sequence of SEQ ID NO: 142, and a CDR3comprising the amino acid sequence of SEQ ID NO: 214; and
(B) the second antibody moiety specifically recognizes TIGIT, comprising HC-CDR1, HC-CDR2, and HC-CDR3 of a heavy chain comprising the amino acid sequence of SEQ ID NO: 377, and LC-CDR1, LC-CDR2, and LC-CDR3 of a light chain comprising the amino acid sequence of SEQ ID NO: 378.
The traversal for the species is based on the assertion that the anti-PD-1 constructs of the present application exhibit great binding characteristics and for these reasons there is a shared special technical feature linking Groups I-III.  This is not agreed with.  The claims embrace multiple antibodies having significantly different structures.  The claims are not limited to a genus of antibodies where all of the antibodies share a common structural feature responsible for their functional activity.  There is no special technical feature.

Applicant requested that the anti-PD-1 sdAb moiety comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 43, a CDR2 comprising the amino acid sequence of SEQ ID NO: 115, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 187 also be included as part of the elected species of (A) based upon the structural similarity of the CDRs.  The examiner agrees to this request.  However, applicant is advised that there is a search and/or examination burden for patentably distinct species because at least the following reason(s) apply: The species require a structure/sequence, and/or the prior art applicable to one species would not likely be applicable to another species. Additionally, the burden of search for the Office has increased with multiple sequences because of the rapid introduction of new sequences to public sequence databases.  In MPEP 803.04 directed to nucleotide sequences, the Commissioner authorized a partial waiver of restriction practice, allowing the examination of up to ten sequences.  This waiver was issued in 1996. Since then, the nucleic acid and protein databases that must be searched for each of the independent and distinct sequence claimed herein have multiplied many fold in size, such that it is now burdensome to search more than a single sequence in an application.  Further, the waiver allowed, but did not require the Examiner to search ten sequences. The waiver was rescinded in 2007.  
Applicant’s election requires search of at least SEQ ID NOS: 43, 70, 115, 142, 187, 214, 377, and 378, and the linker sequences recited in claims 14 and 20.   It also requires a determination of the amino acids corresponding to the CDRs within SEQ ID NOS: 377 and 378 (see claim 28).  It also required a determination of those sequences within claims 6, 15, and 43 that correspond to the elected invention.  SEQ ID NOS: 322 and 324 appear to have the CDRs of SEQ ID NOS: 70, 142, and 214.  SEQ ID NOS: 321 and 323 appear to have the CDRs of SEQ ID NOS: 43, 114, and 187.  (See claims 6 and 43.)  SEQ ID NOS: 331, 357, and 359 appear to have the CDRs of SEQ ID NOS: 43, 114, and 187.  SEQ ID NOS: 358 and 360 appear to have the CDRs of SEQ ID NOS: 70, 142, and 214.   (See claim 15.)  This establishes burden of search for the elected species itself, much less a burden of search for all of the other antibodies recited in the claims.  Applicant is advised to amend the claims to reflect the elected species.

Improper Markush Grouping
Claims 3, 6, 28, and 43 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings of claims 3, 6, 15, 28, and 43 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons:
With respect to claim 3, the sdAb of parts (1) and (2) correspond to the elected species.  However, these sdAb define a structurally distinct sdAb by comparison to the sdAbs of parts (3)-(33), particularly when the sequence variation permitted by the claim is considered. 
With respect to claims 6 and 43, each of SEQ ID NOS: 289-324 defines a structurally distinct sdAb with unique binding properties.  Claim 6 is interpreted as requiring retention of the CDRs of claim 3.  Otherwise, the claim would not be properly dependent.
With respect to claim 15, each of SEQ ID NOS: 325-360 defines a structurally distinct HCAb with unique binding properties.  Claim 15 is interpreted as requiring retention of the CDRs of claim 3.  Otherwise, the claim would not be properly dependent upon claim 11 as it depends from claim 3.
With respect to claim 28, the antibodies of parts (1)-(5) define structurally and functionally distinct antibodies.  Each antibody binds a different target.
The CDR1, CDR2, and CDR3 sequences form the antigen binding site in the claimed single-domain antibody (sdAb).  All three CDRs are required for binding.  Only those sdAb with a common set of three CDRs share both a substantial structural feature and a common use that flows from the substantial structural feature.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, 11-14, 16, 19-20, 22-24, 28, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The genus of anti-PD-1 constructs embraced by claim 3 parts (1) and (2) (the  CDRs for the elected sdAb moieties specifically recognizing PD-1) have significant structural variability.  The CDR1, CDR2, and CDR3 sequences form the antigen binding site in the claimed single-domain antibody (sdAb).  All three CDRs are required for binding.  For example, the elected CDR1 sequences of SEQ ID NOS: 70 and 43 are identical and contain 10 amino acids.  The elected CDR2 sequences of SEQ ID NOS: 142 and 115 are identical and contain 17 amino acids.  The elected CDR3 sequences of SEQ ID NOS: 214 and 187 have 14 amino acids and differ by a single amino acid.  Claim 3 permits “up to about 3 amino acid substitutions” in each of the CDRs.  Three amino acid substitutions in CDR1 is 3/10 or 30% variability.  Three amino acid substitutions in CDR2 is 3/17 or 18% variability.  Three amino acid substitutions in CDR3 is 3/14 or 21% variability.  The D/E substitution in CDR3 is reflected in amino acid position 4 of SEQ ID NOS: 214 and 187.  However, the specification does not disclose or describe other amino acid substitutions within each of these CDRs individually or in combination that will result in an sdAb moiety specifically recognizing PD-1.  It is not known from the specification which amino acids may be substituted at each position in CDR1 (SEQ ID NOS: 70 and 43), CDR2 (SEQ ID NOS: 142 and 115), and/or CDR3 (SEQ ID NOS: 214 and 187) (individually or in combination, within a single CDR or across combinations of CDRs) to result in an sdAb moiety specifically recognizing PD-1.  No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe sufficient representative examples to support the full scope of the claimed genus. 
Claims 10, 11-14, 16, 19-20, 22-24, and 28 depend upon claim 3.  The lack of adequate written description for the sdAb portion of the anti-PD-1 construct in claim3 leads to a conclusion of a lack of written description for the genus of anti-PD-1 constructs in dependent claims 10, 16, 19-20, 22-24, and 28 as well as the genus of HCAbs in dependent claims 11-14.
	Claim 44 is directed to an isolated anti-PD-1 construct that specifically binds to PD-1
competitively with an sdAb moiety comprising CDR1, CDR2, and CDR3 of any one of SEQ
ID NOs: 289-324.  The structure of the anti-PD-1 construct being claimed is completely undefined.  The claim specifies only what the construct must compete with.  At least for example, it is unknown from the specification if the sdAb of SEQ ID NO: 289 binds to PD-1 competitively with the sdAb of SEQ ID NO: 324.  At least for example, it is unknown which sdAbs of the prior art  bind to PD-1 competitively with any one of SEQ ID NOS: 289-324.  The specification does not describe sufficient representative examples to support the full scope of this claimed genus.  
	The claims are not adequately described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, 11-14, 16, 19-20, 22-24, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “up to about 3 amino acid substitutions” in multiple places.  It is unclear from the specification if this phrase means that the substitutions can be no more than three or if they could include four or more substitutions.
	Claim 12 is confusing in reciting that the HCab is monomeric or dimeric.  This claim does not make clear whether the claim intends homodimers and/or heterodimers.  The monomeric limitation appears to be redundant claim 11 must be at least a monomer.
	Claims 13 and 23 are confusing in reciting “an effectorless (inert) hIgG1.”  This does not appear to be an art recognized term.  In addition, the specification does not appear to provide a limiting definition for this phrase.  The specification discloses SEQ ID NO: 364 in Table 3 as being an IgG1 inert Fc amino acid sequence.  It is unclear if the claims are limited to SEQ ID NO: 364.  The metes and bounds of the claim cannot be determined.
	Claim 16 is confusing as it fails to indicate how the second antibody moiety is associated with the isolated anti-PD-1 construct of claim 3.  Although claim 19 recites an optional peptide linker for connection, it does not make clear what specifically is being connected.  Particularly for claim 22 wherein the second antibody moiety is a full-length antibody consisting of two heavy chains and two light chains,  the functional assembly of the claimed anti-PD-1 construct is unclear.  Claim 24, part (a), indicates that the N-terminus of the sdAb moiety is fused to the C-terminus of at least one of the heavy chains.  It is unclear how the N-terminus of the sdAb moiety could be fused simultaneously to both heavy chains.  If applicant intended a construct with two sdAb moieties, the claim does not make this clear.  Parts (b)-(d) are confusing for the same reason with respect to the “at least one” limitations.  Parts (e) and (f) do not make clear that each individual anti-PD-1 sdAb is fused to one individual heavy or light chain (one to one correspondence, for example, one sdAb to one heavy chain, one sdAb to one light chain, one sdAb to a second heavy chain, one sdAb to a second light chain).    The metes and bounds of the claims cannot be determined.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al. (U.S. Patent Application Publication 2017/0137517).
Bowman et al. discloses a PD1 binding sdAb moiety 102C12 with the sequence of SEQ ID NO: 1 and CDRs 1-3 of SEQ ID NOS: 3, 4, and 5.  The sdAb bind human PD-1.  Variant sequences are also disclosed.  See Table A-1.
	Absent evidence to the contrary, the 102C12 construct of Bowman et al. would have been expected to specifically bind to PD-1 competitively with an sdAb moiety comprising CDR1, CDR2, and CDR3 of any one of instant SEQ ID NOs: 289-324 as it binds to human PD-1.  Any evidence or argument to the contrary will be viewed as supporting the lack of written description rejection for claim 44 set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 6, 10, 15-16, 19, 22, 24, and 43-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/624,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to a bispecific anti-CD47/anti-PD-1 antigen-binding protein (i.e. an anti-PD1 construct) comprising a sdAb that specifically binds to PD-1 where the CDRs of the sdAb correspond to those recited in instant claim 3, parts (i) and (ii).  See Table 1 at page 18 of the copending application and co-pending claim 3.  Co-pending claims 4-7 contain the structural features of instant claims 16, 19, 22, and 24.  Co-pending SEQ ID NOS: 30 and 32 contain the CDRs of instant claim 3, parts (1) and (2).  (See co-pending claim 10.)  Instant SEQ ID NO: 322 corresponds to copending SEQ ID NO: 32.  Instant SEQ ID NO: 323 corresponds to co-pending SEQ ID NO: 30.  (See instant claims 6, 15, 43, and 44 and co-pending claim 10.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3, 6, 10-12, 14-16, 19-20, and 43-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, and 15-18 of copending Application No. 16/958,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to a fusion protein dimer comprising an anti-PD-1 sdAb (i.e. an anti-PD1 construct) linked to an Fc domain.
	Co-pending SEQ ID NO: 71 contains the CDRs of instant claim 3, part (2), and contains one substitution with respect to the CDRs of instant claim 3, part (1).  Instant SEQ ID NO: 321 corresponds to co-pending SEQ ID NO: 71.  (See instant claims 6, 15, 43, and 44 and co-pending claim 10.)  The G4S linker of co-pending claim 15 corresponds to instant SEQ ID NO: 375.  See instant claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                         
mpa